Citation Nr: 1209062	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the proceeding is associated with the claims file.  

The issue of entitlement to a disability rating in excess of 30 percent for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for bilateral hearing loss disability.

2.  Tinnitus is etiologically related to the Veteran's active service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant personally notified the Board during his hearing in October 2011 that he wanted to withdraw his appeal regarding the issue of entitlement to service connection for bilateral hearing loss disability.  His withdrawal of this issue is memorialized in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to that issue.

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts he has tinnitus due to noise exposure in service.  The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's tinnitus is etiologically related to his active service.

The Veteran's service treatment records (STRs) do not show a complaint or diagnosis of tinnitus.  He reported working with intelligence units during missions, and he was exposed to the noise from 105 Howitzers.  It is conceded that the Veteran was exposed to acoustic trauma in service.  

In his March 2007 claim, the Veteran indicated that he first experienced symptoms of tinnitus after returning from the Republic of Vietnam, and these symptoms have continued since.  

The Veteran was afforded a fee-basis audiological examination in April 2008.  He reported constant, bilateral tinnitus.  He reported in-service noise exposure and post-service occupational noise exposure.  Although the audiologist diagnosed bilateral tinnitus, he found that it was not likely caused by noise exposure because the veteran reported its onset as being in 2006.  The audiologist indicated that he was unable to determine the etiology of the Veteran's tinnitus at that time.  

A review of the record shows that the Veteran has complained of hearing problems during treatment at the VA Medical Center, and there are also records showing private audiological testing.  

At the Travel Board hearing, the Veteran testified that his tinnitus began in service as a result of noise exposure in Vietnam, that he reported problems with tinnitus to medical personnel when he returned from Vietnam and that his tinnitus has continued since service.  He stated that the April 2008 VA examiner misunderstood him and that he told the examiner that his tinnitus got worse in 2006, not that it began in 2006.

The Veteran is competent to state that he first experienced tinnitus in Vietnam and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.  The Board notes that the U.S. Court of Appeals for Veteran's Claims (Court) has determined that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Board acknowledges that the opinion of the VA examiner is against the Veteran's claim.  However, the Board has found this opinion to be of little probative value as the examiner gave little rationale for the opinion.  Moreover, as discussed above, the Veteran has stated that the basis of the opinion, that the tinnitus began in 2006, is inaccurate and the result of the examiner misunderstanding him.  

In sum, the Board finds the hearing testimony of the Veteran to be competent, credible and persuasive evidence linking his current tinnitus to service.  The Board finds that the evidence in favor of the claims is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

The appeal for service connection for bilateral hearing loss disability is dismissed.  

Service connection for tinnitus is granted.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for a higher initial rating for PTSD is decided.  

The most recent VA examination (fee-basis) to determine the degree of severity of the Veteran's service-connected PTSD was in April 2008.  During the Veteran's October 2011 hearing, he indicated that his symptoms had significantly worsened since his last examination.  Also of record are statements from the Veteran's spouse and children discussing the Veteran's PTSD symptoms. 

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file all outstanding treatment records pertinent to the issue on appeal-including those identified by the Veteran during his hearing.

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's PTSD during the appeal period.  This would include any records from group therapy sessions identified by the Veteran.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


